DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 Response to Amendment
The Amendment filed 8/15/2022 has been entered. Claims 1-11 and 13-20 remain pending in the application. 
Drawings
The drawings are objected to because the reference character 3764 in figure 14A is overlapping another reference element thereby preventing clear view of the other reference character.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-11, 13, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al. (US 2010/0191178 A1).
Regarding claim 1, Ross teaches a tissue removal device 100, 1700 (figures 1 and 17) for removal of tissue from an eye during surgery, comprising: 
a hollow needle 148 (including all the needle embodiments from figures 4-9) comprising an open distal tip (paragraph 0068, lines 1-3); 
an aspiration line 144, 152, 164 communicating with the needle 148 and configured for communicating with a vacuum source 108, 168, 1768, 1708 wherein the needle 148 and the aspiration line 144, 152, 164 define an aspiration path (path defined by elements 144 and 152 or 144 and 164) from the distal tip to the vacuum source 108, 168; 
a vacuum device 156, 1056 configured for controlling a vacuum at the distal tip; 
a vacuum regulator 122 (paragraph 0094), 1766, 1762 (paragraph 0095, lines 32-38) configured to control a level of vacuum applied by the vacuum device; and
a restrictor 876 at the distal tip of the hollow needle 148, the restrictor 876 having an inner diameter (paragraph 0079, lines 15-20) smaller than an inner diameter of the hollow needle.

Regarding claim 2, Ross teaches wherein the vacuum device 156, 1056 comprises a vacuum pulsing device (paragraph 0063) configured to provide vacuum pulses at an open end of the distal tip.

Regarding claim 3, Ross teaches wherein the vacuum pulsing device 1056 comprises an actuator 1010 and a movable member 1006, wherein the actuator 1010 is configured for moving the movable member 1006 alternately between a closed position (figure 11) that obstructs the aspiration path and an open position (figure 10).

Regarding claim 4, Ross teaches wherein the actuator 1010 is pneumatically driven, mechanically driven, electrically driven (paragraph 0083, lines 1-5), electromechanically driven, magnetically driven or electromagnetically driven, and at least one of a vacuum pulse duration, a vacuum level, a vacuum pulse frequency (paragraph 0062, lines 4-7) is set by operator control.

Regarding claim 10, Ross teaches wherein the restrictor 876 comprises a ring-shaped component (elements 876 are ring-shaped components) connected to the distal tip.

Regarding claim 11, Ross teaches further comprising a bypass (see “b” in figure 8 below) of the ring-shaped component (elements 876 are ring-shaped components).

    PNG
    media_image1.png
    746
    501
    media_image1.png
    Greyscale


Regarding claim 13, Ross teaches further comprising a bypass (see “b” in figure 8 above) of the tapered end component 802.

Regarding claim 14, Ross teaches wherein the restrictor comprises a thermal element (paragraph 0073) for heating an obstruction occluding an opening at the distal tip.

Regarding claim 18, Ross teaches comprising a control console 112 (paragraph 0090) configured for receiving user input to determine a flow rate in the aspiration path, and controlling (paragraph 0065, lines 1-8) the flow rate based on the user input by controlling a base vacuum provided by the vacuum source.

Regarding claim 19, Ross teaches wherein the control console 112 (paragraph 0063, lines 12-23) is further configured for providing a pulsed vacuum as a series of the vacuum pulses having a vacuum on period followed by a vacuum off period to form a pulse period, the vacuum pulses being generated at a frequency determined by the pulse period.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 2010/0191178 A1) in view of Urich (US 2006/0058729 A1).
Regarding claim 9, Ross discloses the claimed invention substantially as claimed, as set forth above in claim 1. Ross is silent regarding comprising an ultrasonic transducer configured to provide phacoemulsification to assist in breaking up the tissue.
However, Urich teaches a design of an aspiration system (figure 1) comprising an ultrasonic transducer 18 (figure 1) configured to provide phacoemulsification (paragraph 0017, lines 6-12) for the purpose of breaking and aspirating tissue/lens particles (paragraph 0017, lines 6-12).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the tissue removal device of Ross to incorporate an ultrasonic transducer as taught by Urich for the purpose of breaking and aspirating tissue/lens particles (paragraph 0017, lines 6-12).
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 7-9 (under title “Claim Rejections Under 35 U.S.C. 102”) that Ross (US 2010/0191178) fails to disclose the newly added claim limitation “a vacuum regulator configured to control a level of vacuum applied by the vacuum device”. Examiner respectfully disagrees. As explained in the rejection of claim 1 above in the current Office Action, Ross discloses the newly added claim limitations in paragraph 0094 and paragraph 0095, lines 32-38). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783